PER CURIAM.
After a decision of this Court in State of Texas v. Santana, Tex., 444 S.W.2d 614 (1969), the judgment of this Court was reversed by the Supreme Court of the United States, and the cause was remanded to this Court for further proceedings not inconsistent with the opinion of that Court, 397 U.S. 596, 90 S.Ct. 1350, 25 L.Ed.2d 594 (April 20, 1970). That Court’s decision in Santana was based on its opinion and judgment in In the Matter of Samuel Winship, 379 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (March 31, 1970).
There has since been presented to this Court a joint motion of counsel for Santana and counsel for the State, acting through the County Attorney of Lubbock County, Texas. Such motion recites that George Rivera Santana had been discharged by the Texas Youth Council on January 21, 1970; that no further court proceedings, either civil or criminal, would be pursued against the said Santana; and that all proceedings against Santana arising ont of the matters alleged in the State’s petition should be dismissed with prejudice to the State.
It is therefore ordered, adjudged and decreed that the judgments of this Court and all courts below be set aside and that the case be, and hereby is, dismissed with prejudice to further action by the State. It is so ordered.